Case 3:21-cv-00389-BJD-JRK Document 30 Filed 07/30/21 Page 1 of 4 PageID 936




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


   BARBARA ANN LAND, Individually,
   and as Personal Representative of the
   Estate of Blane S. Land, Deceased,
   and H.C. LAND, Individually,

                        Plaintiffs,

   v.                                                    Case No. 3:21-cv-389-BJD-JRK

   TIMOTHY JAMES and SHERIFF
   MIKE WILLIAMS, in his official
   capacity as Sheriff of the Jacksonville
   Sheriff’s Office and the Consolidated
   City of Jacksonville, Florida,

                        Defendants.


                                          ORDER

          This cause is before the Court on Defendant James’ Motion to Stay

   Discovery (Doc. No. 22; “Motion”), filed July 1, 2021. In the Motion, Defendant

   James requests that discovery be stayed pending resolution of his dispositive

   motion that asserts he is entitled to qualified immunity. See Motion at 2; see

   also Timothy James’ Motion to Dismiss with Prejudice with Incorporated

   Memorandum of Law (Doc. No. 14), filed May 27, 2021.1 The Court took the


          1      Defendant City of Jacksonville, which encompasses Defendant Sheriff Mike
   Williams, also has a pending motion to dismiss. See Defendant City’s Motion to Dismiss
   Second Amended Complaint with Prejudice (Doc. No. 13), filed May 27, 2021; see also id. at 1
   n.1.
Case 3:21-cv-00389-BJD-JRK Document 30 Filed 07/30/21 Page 2 of 4 PageID 937




   Motion under advisement and directed Plaintiff and Defendant Sheriff Mike

   Williams/City of Jacksonville to file notices stating their positions as to the

   relief requested. See Order (Doc. No. 26), entered July 27, 2021. Defendant

   Sheriff Mike Williams/City of Jacksonville does not oppose the stay of discovery.

   See Defendant, Sheriff Williams’ Notice of Lack of Opposition to James’ Motion

   to Stay Discovery (Doc. No. 28), filed July 27, 2021. Plaintiff also does not oppose

   a stay of discovery. See Plaintiff’s Notice of Withdrawn Objection to Defendant

   James’ Motion to Stay Discovery (Doc. No. 29), filed July 29, 2021.

         Courts in this district have held that “[m]otions to stay discovery may be

   granted pursuant to Rule 26(c), Fed. R. Civ. P., and the moving party bears the

   burden of showing good cause and reasonableness.” Feldman v. Flood, 176

   F.R.D. 651, 652 (M.D. Fla. 1997) (citing Howard v. Galesi, 107 F.R.D. 348

   (S.D.N.Y. 1985)); see also Sprint Sols., Inc. v. Cell Xchange, Inc., 49 F. Supp. 3d

   1074, 1077 (M.D. Fla. 2014) (citations omitted). Motions to stay discovery are

   not favored, however, because delays in discovery can create case management

   problems, and “[a]s a result, a request to stay all discovery pending resolution

   of a motion is rarely appropriate where resolution of the motion will not dispose

   of the entire case.” Feldman, 176 F.R.D. at 652; see also Hovermale v. Sch. Bd.

   Hillsborough Cnty., 128 F.R.D. 287, 289 (M.D. Fla. 1989).

         “In deciding whether to stay discovery pending resolution of a pending

   [dispositive] motion, the Court inevitably must balance the harm produced by


                                            2
Case 3:21-cv-00389-BJD-JRK Document 30 Filed 07/30/21 Page 3 of 4 PageID 938




   a delay in discovery against the possibility that the motion will be granted and

   entirely eliminate the need for such discovery.” Feldman, 176 F.R.D. at 652; see

   also Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367-68 (11th Cir. 1997)

   (discussing the duties of the district court “when faced with a motion to dismiss

   a claim for relief that significantly enlarges the scope of discovery”). To do so,

   the Court need not, in effect, decide the pending dispositive motion to gauge

   whether the motion to stay should be granted; however, “it is necessary for the

   Court to ‘take a preliminary peek’ at the merits of the [dispositive] motion [] to

   see if it appears to be clearly meritorious and truly case dispositive.” Feldman,

   176 F.R.D. at 652-53.

          In addition, courts have recognized that issues related to immunity

   should be resolved as early as practicable. See, e.g., Mitchell v. Forsyth, 472

   U.S. 411, 526 (1985) (citation omitted) (stating that “unless the plaintiff’s

   allegations state a claim of violation of clearly established law, a defendant

   pleading . . . immunity is entitled to dismissal before the commencement of

   discovery”).

          Having reviewed the instant Motion, the Notices, the dispositive motions,

   the file as a whole, and the applicable law, the undersigned finds that a stay of

   discovery is warranted at this juncture.2


          2      The undersigned expresses no opinion on whether the dispositive motions will
   ultimately be meritorious, as those motions are pending before the Honorable Brian J. Davis,
   United States District Judge.


                                                3
Case 3:21-cv-00389-BJD-JRK Document 30 Filed 07/30/21 Page 4 of 4 PageID 939




         After due consideration, it is

         ORDERED:

         1.    Defendant James’ Motion to Stay Discovery (Doc. No. 22) is

   GRANTED.

         2.    Discovery is STAYED pending further Order.

         DONE AND ORDERED in Jacksonville, Florida on July 30, 2021.




   keb
   Copies:
   Counsel of Record




                                          4
